            Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 NATIONAL FIRE INSURANCE
 COMPANY OF HARTFORD
 151 N. Franklin Street                             Case No.: 21-cv-01966
 Chicago, IL 60606

and

 CONTINENTAL CASUALTY
 COMPANY
 151 N. Franklin Street
 Chicago, IL 60606

                Plaintiffs,
 v.

 MORABITO CONSULTANTS, INC.
 952 Ridgebrook Rd. Suite 1700
 Sparks Glencoe, MD 21152
 (Baltimore County)

                Defendant.



                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiffs National Fire Insurance Company of Hartford (“NFICH”) and Continental

Casualty Company (“CCC”) (together, “CNA”), by and though undersigned counsel and for its

Complaint for Declaratory Judgment against defendant Morabito Consultants, Inc. (“Morabito”)

allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for declaratory judgment pursuant to Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 2201 et seq.

       2.      CNA seeks a determination of the parties’ rights and obligations in connection

with primary general liability and umbrella/excess policies issued by CNA to Morabito, a
            Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 2 of 17



structural engineering firm, with respect to numerous underlying lawsuits against Morabito

arising from the collapse of a Florida condominium (the “Underlying Lawsuits”).

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) in that

there is complete diversity of citizenship between the parties, and the amount in controversy

exceeds $75,000 exclusive of interests and costs.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) in that defendant

Morabito is a resident of this District and a substantial part of the events or omissions giving rise

to CNA’s claims occurred in this District.

                                             PARTIES

       5.      Plaintiff National Fire Insurance Company of Hartford is an Illinois corporation

with its principal place of business located in Chicago, Illinois.

       6.      Plaintiff Continental Casualty Company is an Illinois corporation with its

principal place of business located in Chicago, Illinois.

       7.      Defendant Morabito Consultants Inc. is a Maryland corporation with its principal

place of business located in Sparks Glencoe, Maryland.

                                  FACTUAL BACKGROUND

I.     The Underlying Lawsuits

       8.      Champlain Towers South (the “Condominium”) was a twelve-story beachside

residential condominium comprising 136 individual condominium units located in the town of

Surfside in Miami-Dade County, Florida.




                                               2
            Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 3 of 17



       9.      The Champlain Towers South Condominium Association (the “Association”)

owned, operated, managed, and/or was otherwise responsible for operation and maintenance of

the Condominium.

       10.     On information and belief, in 2018, the Association retained Morabito to provide

professional engineering, inspection, and/or oversight services at the Condominium in order to

prepare for a mandatory 40-year recertification of the structural integrity of Condominium as

required by local codes and regulations. In connection with that retention, Morabito completed

an inspection of the Condominium and provided the Association with an October 2018 report

that detailed findings and recommendations, along with repair cost estimates.

       11.     On information and belief, the Association subsequently retained Morabito in

June 2020 to provide additional engineering, inspection, and/or oversight services in connection

with the Condominium’s anticipated recertification, including preparation of a “40-year Building

Repair and Restoration” plan with engineering specifications for completing the necessary

repairs and restoration work. In connection with that engagement, Morabito provided the

Association with an October 2020 memorandum that indicated significant deterioration of

concrete near the pool area and elsewhere.

       12.     Morabito’s work on the Condominium was limited to professional engineering

services. Morabito did not provide any construction-related services, such as building repair and

restoration contracting, to the Condominium. In a public statement Morabito published on its

website in June 2021, Morabito stated:

               We are a structural engineering firm with nearly four decades of
               experience providing professional design and inspection services
               for a wide range of building structures, from high-rise residential
               and commercial properties to educational and healthcare
               facilities… Our firm exclusively provides engineering consulting




                                             3
           Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 4 of 17



                services. We do not provide construction-related services, such as
                building repair and restoration contracting.

       13.      On June 24, 2021, the Condominium partially collapsed, resulting in the deaths of

98 persons (the “Collapse”). The Collapse also destroyed 55 condominium units and rendered

uninhabitable all of the remaining units, which were subsequently demolished during the

recovery process.

       14.      On information and belief, at the time of the building collapse, roof repairs at the

Condominium had commenced, but concrete restoration had not yet begun.

       15.      Surviving owners of units in the Condominium and relatives of the deceased have

begun to bring lawsuits seeking damages on account of the Collapse and naming Morabito, the

Association, and various other parties as defendants. Morabito is named at least the following

eight individual lawsuits filed in the Circuit Court of the Eleventh Judicial Circuit in and for

Miami-Dade County, Florida (collectively, the “Underlying Lawsuits”):

       •     Bonnefoy v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             016764 CA 01 (43) (filed July 6, 2021);
       •     Cattarossi v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             016942 CA 01 (22) (filed July 9, 2021);
       •     Giganti v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             016855 CA 01 (24) (filed July 8, 2021);
       •     Henriquez v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             16701 CA 01 (43) (filed July 6, 2021);
       •     Lozano v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             016856 CA 01 (09) (filed July 8, 2021);
       •     McManus v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             017012 CA 01 (22) (filed July 12, 2021);
       •     Obias-Manno v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             016780 CA 01 (43) (filed July 6, 2021); and
       •     Rosenberg v. Champlain Towers South Condominium Assoc. Inc., Case No. 2021-
             015521-CA-01 (filed June 30, 2021).

       16.      The Underlying Lawsuits allege bodily injury and property damage occurring on

June 24, 2021 at the earliest.



                                               4
          Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 5 of 17



       17.     As to Morabito, the Underlying Lawsuits allege negligence, gross negligence, and

wrongful death based on Morabito’s alleged acts or omissions in connection with professional

engineering services it provided.

       18.     The Underlying Lawsuits are ongoing and additional lawsuits against Morabito

arising from the Condominium collapse are expected.

       19.     Morabito tendered the above eight Underlying Lawsuits to CNA, and CNA

declined coverage for the Lawsuits.

       20.     On information and belief, Architects & Engineers Insurance Company (“AEIC”),

Morabito’s professional liability carrier, is defending Morabito in the Underlying Lawsuits under

a claims made professional liability policy covering policy period November 8, 2018 to

November 8, 2021.

II.    The CNA Primary Policies

       21.     As potentially relevant here, CNA issued four primary commercial general

liability policies (the “CNA Primary Policies”) to Morabito covering year-long policy periods

from November 1, 2017 to November 1, 2021:

               Writing Co.             Policy No.              Policy Period
                NFICH                 B 6011794867          11/1/2017-11/1/2018
                 CCC                  B 6011794867          11/1/2018-11/1/2019
                 CCC                  B 6011794867          11/1/2019-11/1/2020
                 CCC                  B 6011794867          11/1/2020-11/1/2021

True and correct copies of the CNA Primary Policies are attached hereto as Exhibits 1-4.

       22.     The CNA Primary Policies were obtained through a Maryland-based broker and

delivered to Morabito at 952 Ridgebrook Rd., Suite 1700, Sparks Glencoe, MD 21152. Each

contains Maryland-specific notices and endorsements.




                                             5
            Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 6 of 17



       23.     The CNA Primary Policies provide numerous coverages, including, as relevant

here, Commercial General Liability (“GCL”) coverage. The 2017-2018 and 2018-2019 CNA

Primary Policies have limits of $1 million per occurrence, with general and products/completed

operations aggregate limits of $2 million. The 2019-2020 and 2020-2021 CNA Primary Policies

have limits of $2 million per occurrence, with general and products/completed operations

aggregate limits of $4 million.

       A.      Insuring Agreement and Related Definitions

       24.     Each of the CNA Primary Policies contains an insuring agreement for

Commercial General Liability providing CNA will pay amounts the insured “becomes legally

obligated to pay” because of “bodily injury” or “property damage” that “occurs during the policy

period” and is “caused by an ‘occurrence.’” The insuring agreement also limits coverage to the

extent the insured and/or its employees were aware of bodily injury or property damage

occurring in whole or in part prior to the policy period, and further provides that CNA has the

“right and duty” to defend the insured against suits seeking damages to which the insurance

applies. Specifically, in pertinent part, the insuring agreement provides:

               A.      Coverages

               1.    Business Liability (Bodily Injury, Property Damage,
               Personal and Advertising Injury)

               a.      We will pay those sums that the insured becomes legally
               obligated to pay as damages because of “bodily injury,” [or]
               “property damage” … to which this insurance applies. We will
               have the right and duty to defend the insured against any “suit”
               seeking those damages. However, we will have no duty to defend
               the insured against any “suit” seeking damages for “bodily injury,”
               [or] “property damage” … to which this insurance does not apply
               …

               b.      This insurance applies:




                                              6
          Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 7 of 17



               (1) To “bodily injury” and “property damage” only if:

               (a) The “bodily injury” or “property damage” is caused by an
               “occurrence” that takes place in the coverage territory;

               (b) The “bodily injury” or “property damage” occurs during the
               policy period; and

               (c) Prior to the policy period, no insured ... and no “employee”
               authorized by you to give or receive notice of an “occurrence” or
               claim knew that the “bodily injury” or “property damage” had
               occurred, in whole or in part. If such a listed insured or authorized
               “employee” knew, prior to the policy period, that the “bodily
               injury” or “property damage” occurred, then any continuation,
               change or resumption of such “bodily injury” or “property
               damage” during or after the policy period will be deemed to have
               been known before the policy period …

               c.      “Bodily injury” or “property damage” which occurs during
               the policy period and was not, prior to the policy period, known to
               have occurred by any insured ... or any “employee” authorized by
               you to give or receive notice of an “occurrence” or claim, includes
               any continuation, change or resumption of “bodily injury” or
               “property damage” after the end of the policy period.

               d.      “Bodily injury” or “property damage” will be deemed to
               have been known to have occurred at the earliest time when any
               insured ... or any “employee” authorized by you to give or receive
               notice of an “occurrence” or claim:
               (1) Reports all, or any part, of the “bodily injury” or “property
                   damage” to us or any other insurer;

               (2) Receives a written or verbal demand or claim for damages
                   because of the “bodily injury” or “property damage”; or

               (3) Becomes aware by any other means that “bodily injury” or
                   “property damage” has occurred or has begun to occur.
       25.     The CNA Primary Policies define the term “occurrence” as “an accident,

including continuous or repeated exposure to substantially the same general harmful conditions.”

       26.     “Property damage” is defined in pertinent part as “[p]hysical injury to tangible

property, including all resulting loss of use of that property” or “[l]oss of use of tangible property




                                               7
            Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 8 of 17



that is not physically injured,” where “[a]ll such loss of use shall be deemed to occur at the time

of the ‘occurrence’ that caused it.”

       27.      The CNA Primary Policies, as modified by endorsement, define “bodily injury”

to mean “physical injury, sickness or disease sustained by a person, including death, humiliation,

shock, mental anguish or mental injury by that person at any time which results as a consequence

of the physical injury, sickness or disease.”

       B.      Coverage Exclusions

       28.     Each of the CNA Primary Policies contains various exclusions to coverage.

Exclusion J (Professional Services) provides that the insurance provided by the CNA Primary

Policy does not apply to bodily injury or property damage “caused by the rendering or failure to

render any professional service”:

                This insurance does not apply to:

               j.      Professional Services

               “Bodily injury,” [or] “property damage,” ... caused by the
               rendering or failure to render any professional service. This
               includes but is not limited to: …

               (2)     Preparing, approving, or failing to prepare or approve
               maps, drawings, opinions, reports, surveys, change orders, designs
               or specifications;

               (3)     Supervisory, inspection or engineering services; …

               This exclusion applies even if the claims allege negligence or other
               wrongdoing in the supervision, hiring, employment, training or
               monitoring of others by an insured, if the “occurrence” which
               caused the “bodily injury” or “property damage,” or the offense
               which caused the “personal and advertising injury,” involved the
               rendering or failure to render any professional service.

       29.     The “Construction Management Errors or Omissions” endorsement in each of the

CNA Primary Policies bars coverage for all liability for construction management activities. The



                                                8
            Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 9 of 17



first portion of the endorsement covers the more traditional “management” aspects, including the

preparation of “field orders” and “quality control” activities. The second part of the endorsement

bars coverage for bodily injury or property damage “arising out of construction, demolition,

installation, service or repair work done by or for you,” i.e. relating to the construction activities

themselves.

       30.     Exclusion A (Expected or Intended Injury) further provides the insurance does not

apply to bodily injury or property damage “expected or intended from the standpoint of the

insured.”

       C.      Coverage Conditions

       31.     In addition to coverage exclusions, each of the CNA Primary Policies contains

conditions to coverage that require the insured to notify and cooperate with CNA in the event of

a claim or suit against the insured, including by recording the specifics of the claim or suit and

notifying CNA as soon as practicable, providing copies of legal papers in connection with a

claim or suit, cooperating in the settlement of claims, and refraining from making voluntary

payments or voluntarily incurring obligations without consent.

       32.     As to priority of applicable coverages, the section captioned “H. Other

Insurance” in the “Businessowners Common Policy Conditions” form provides that the CNA

Primary Policies are excess of “other insurance covering the same loss or damage,” “other

insurance that insures for direct physical loss or damage,” and/or “other primary insurance

available to you covering liability for damages arising out of the premises or operations for

which you have been added as an additional insured,” and that CNA has no duty to defend any

claim or suit that another insurer has a duty to defend “[w]hen this insurance is excess.”




                                               9
           Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 10 of 17



III.   The CNA Umbrella Policies

       33.     As relevant here, CNA also issued four umbrella/excess liability policies (the

“CNA Umbrella Policies,” and together with the CNA Primary Policies, the “CNA Policies”) to

Morabito covering year-long policy periods from November 1, 2017 to November 1, 2021, as

follows:

                 Writing Co.             Policy No.                Policy Period
                   CCC              B 6011795632              11/1/2017-11/1/2018
                   CCC              B 6011795632              11/1/2018-11/1/2019
                   CCC              B 6011795632              11/1/2019-11/1/2020
                   CCC              B 6011795632              11/1/2020-11/1/2021

True and correct copies of the CNA Umbrella Policies are attached as Exhibits 5-8 hereto.

       34.     The CNA Umbrella Policies were obtained through a Maryland-based broker and

delivered to Morabito at 952 Ridgebrook Rd., Suite 1700, Sparks Glencoe MD 21152. Each

contains Maryland-specific notices and endorsements.

       35.     The CNA Umbrella Policies have limits of liability of $5 million per occurrence,

with a general aggregate limit of $5 million.

       A.      Insuring Agreement and Related Definitions

       36.     The insuring agreement in the CNA Umbrella Policies provides the insurance

applies only to amounts “in excess of” applicable “scheduled underlying insurance,”

“unscheduled underlying insurance” or the “retained limit” that the insured becomes legally

obligated to pay as “ultimate net loss” because of bodily injury or property damage to which the

insurance applies. As with the insuring agreement in the CNA Primary Policies, the insuring

agreement in the CNA Umbrella Policies limits coverage to the extent the insured and/or its

employees were aware of bodily injury or property damage occurring in whole or in part prior to

the policy period. Specifically, in pertinent part, the insuring agreement provides:




                                                10
Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 11 of 17



     SECTION I – COVERAGES

    1.     Insuring Agreement

    We will pay on behalf of the insured those sums in excess of
    “scheduled underlying insurance,” “unscheduled underlying
    insurance” or the “retained limit” that the insured becomes legally
    obligated to pay as “ultimate net loss” because of “bodily injury,”
    “property damage” or “personal and advertising injury” to which
    this insurance applies.

    a.    This insurance applies to “bodily injury” and “property
    damage” only if:

    (1) The “bodily injury” or “property damage” is caused by an
    “incident” anywhere in the world;

    (2) The “bodily injury” or “property damage” occurs during the
    policy period; and

    (3) With respect to “bodily injury” or “property damage” that
    continues, changes or resumes so as to occur during more than one
    policy period, both of the following conditions are met:

    (i) Prior to the policy period, no “authorized insured” knew the
    “bodily injury” or “property damage” had occurred, in whole or in
    part; and

    (ii) During the policy period, an “authorized insured” first knew
    that “bodily injury” or “property damage” had occurred, in whole
    or in part.

    For purposes of this Paragraph (1) a.(3) only, if (a) “bodily injury”
    or “property damage” that occurs during this policy period does
    not continue, change, or resume after the termination of this policy
    period; and (b) no “authorized insured” first knows of this “bodily
    injury” or “property damage” until after the termination of this
    policy period, then such first knowledge will be deemed to be
    during this policy period.

    b.      “Bodily injury” or “property damage” which occurs during
    the policy period and was not, prior to the policy period, known to
    have occurred by any “authorized insured” includes any
    continuation, change or resumption of that “bodily injury” or
    “property damage” after the end of the policy period.




                                  11
         Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 12 of 17



               c.     “Bodily injury” or “property damage” will be deemed to
               have been known to have occurred at the earliest time when any
               “authorized insured”:
               (1) Reports all, or any part, of the “bodily injury” or “property
                   damage” to us or any other insurer;

               (2) Receives a written or verbal demand, claim or “suit” for
                   damages because of the “bodily injury” or “property damage”;
                   or

               (3) Becomes aware by any other means that “bodily injury” or
                   “property damage” has occurred or has begun to occur.
       37.     “Incident” means an “occurrence,” and “occurrence” and “property damage” are

defined substantially the same as in the CNA Primary Policies. “Bodily injury” is defined as

“bodily injury, sickness or disease sustained by a person, including death, humiliation, shock,

mental anguish or mental injury by that person at any time which results as a consequence of the

bodily injury, sickness or disease.”

       38.     The CNA Umbrella Policies provide that CNA will investigate and defend an

insured or reimburse an insured for suits brought against an insured for a claim or suit that

alleges damages because of “bodily injury” or “property damage” not covered under the CNA

Primary Policies or “[u]nscheduled underlying insurance” to which the insurance under the CNA

Umbrella Policies applies.

       B.      Coverage Exclusions

       39.     As with the CNA Primary Policies, each of the CNA Umbrella Policies contain

various exclusions to coverage, including exclusions applicable to “professional services.”

       40.     The CNA Umbrella Policies each contain an “Architects, Engineers and

Surveyors Endorsement” that provides:

               1. This insurance does not apply to “bodily injury,” “property
               damages” or “personal and advertising injury” arising out of the
               rendering or failure to render any professional services by you or


                                             12
         Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 13 of 17



               on your behalf, but only with respect to either or both of the
               following operations:

               a. Providing engineering, architectural, or surveying services to
               others in your capacity as an engineer, architect or surveyor; and

               b. Providing or hiring independent professionals to provide
               engineering, architectural, or surveying services in connection with
               construction work you performed.

       41.     The “Architects, Engineers and Surveyors Endorsement” further provides that the

insurance provided by the Policy does not apply to bodily injury or property damage “expected

or intended from the standpoint of the insured.”

       42.     The CNA Umbrella Policies each also contain a “Contractor Limitation

Endorsement,” which provides that the insurance does not apply to “bodily injury” or “property

damage” “arising out of the rendering of or failure to render any ‘professional services’ by or on

behalf of any insured.” Specifically, that portion of the Endorsement states:

       This insurance does not apply:

       1. To “bodily injury,” “property damage,” or “personal and advertising
       injury” arising out of the rendering of or failure to render any
       “professional services” by or on behalf of any insured;

       43.     The Contractor Limitation Endorsement further provides that the insurance

provided by the Policy does not apply to (i) “property damage” arising out of the “collapse

hazard,” which includes “‘structural property damage’ and any resulting ‘property damage’ to

any other property at any time,” or (ii) “bodily injury” or “property damage,” arising out of the

“subsidence” of land, which includes but is not limited to earth sinking, rising, settling, slipping,

falling away, caving in, eroding, or tilting; collapse or movement of fill; or any other movement

of land or earth.




                                              13
         Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 14 of 17



       C.       Conditions to Coverage

       44.      The CNA Umbrella Policies contain conditions to coverage that require the

insured to notify CNA in the event of an “incident” or in the event a claim or suit is brought

against the insured and provide CNA with certain related information.

       D.       Other Limitations on Coverage

       45.      The “Underlying Insurance Coverage Limitation Endorsement” in each of the

CNA Umbrella Policies provides that the CNA Umbrella Policy “does not provide broader”

general liability coverage than that that provided by the corresponding CNA Primary Policy and

that “[i]n the event of any difference” between the exclusions, restrictions, limiting terms or

conditions in the CNA Umbrella Policy and the corresponding CNA Primary Policy, “the more

restrictive provision shall apply.”

                   COUNT I: REQUEST FOR DECLARATORY RELIEF
                (No Duty to Defend or Indemnify Under CNA Primary Policies)

       46.      CNA repeats and re-alleges the allegations of paragraphs 1 to 45 as if set forth

fully herein.

       47.      An actual controversy exists between CNA, on the one hand, and Morabito, on

the other hand, regarding CNA’s obligation to defend and/or indemnify Morabito for the

Underlying Lawsuits under the CNA Primary Policies.

       48.      The CNA Primary Policies, subject to their terms, conditions, exclusions, and

limitations, generally provide coverage for damages because of “bodily injury” or “property

damage” that occurs during the policy period and is caused by an “occurrence.”

       49.      Claimants in the Underlying Lawsuits seek damages from Morabito based on

allegations relating to Morabito’s rendering or failure to render professional services.




                                              14
         Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 15 of 17



       50.      Numerous exclusions in both the CNA Primary Policies preclude coverage for

Morabito for damages arising from the rendering or failure to render professional services.

       51.      The CNA Primary Policies also contain other exclusions that bar coverage for the

Underlying Lawsuits.

       52.      Further, the CNA Primary Policies contain conditions that require compliance as a

precedent to coverage for the Underlying Lawsuits, which Morabito has not satisfied.

       53.      Accordingly, CNA is entitled to a declaration that it has no obligation under the

CNA Primary Policies to defend and/or indemnify Morabito in connection with the Underlying

Lawsuits.

                   COUNT II: REQUEST FOR DECLARATORY RELIEF
                (No Duty to Defend or Indemnify Under CNA Umbrella Policies)

       54.      CNA repeats and re-alleges the allegations of paragraphs 1 to 53 as if set forth

fully herein.

       55.      An actual controversy exists between CNA, on the one hand, and Morabito, on

the other hand, regarding CNA’s obligation to indemnify Morabito for the Underlying Lawsuits

under the CNA Umbrella Policies.

       56.      The CNA Umbrella Policies, subject to their terms, conditions, exclusions, and

limitations, generally provide coverage for damages “in excess of” the corresponding CNA

Primary Policies and any other insurance available to the insured “that the insured becomes

legally obligated to pay because of “bodily injury” or “property damage” to which the insurance

under the CNA Umbrella Policies applies.

       57.      The CNA Umbrella Policies impose on CNA a duty to defend only to the extent

the insurance is applicable and no other carrier has a duty to defend.




                                              15
         Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 16 of 17



       58.     The Underlying Insurance Coverage Limitations Endorsement provides that

coverage under the CNA Umbrella Policies is no broader than coverage under the CNA Primary

Polices, and coverage is not afforded for the Underlying Lawsuits under the terms, conditions,

and exclusions of CNA Primary Polices.

       59.     Additionally, claimants in the Underlying Lawsuits seek damages from Morabito

based on allegations relating to Morabito’s rendering or failure to render professional services,

and numerous exclusions in the CNA Umbrella Policies preclude coverage for Morabito for

damages arising from the rendering or failure to render professional services.

       60.     The CNA Umbrella Policies contain additional exclusions that bar coverage for

the Underlying Lawsuits.

       61.     The CNA Umbrella Policies also contain conditions that require compliance as a

precedent to coverage for the Underlying Lawsuits, which Morabito has not satisfied.

       62.     Accordingly, CNA is entitled to a declaration that it has no obligation under the

CNA Umbrella Policies to defend and/or indemnify Morabito in connection with the Underlying

Lawsuits.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiffs National Fire Insurance Company of Hartford and Continental

Casualty Company hereby respectfully request that this Court enter judgment in favor of CNA

and against Morabito as follows:

       1.      As to Count I, determine and declare:

               a.      CNA has no duty under the CNA Primary Policies to defend or indemnify

                       Morabito in connection with the Underlying Lawsuits;

               b.      CNA is entitled to an award of attorney’s fees and costs; and




                                             16
       Case 1:21-cv-01966-JKB Document 1 Filed 08/04/21 Page 17 of 17



            c.     Such other and further relief as is necessary and proper.

     2.      As to Count II, determine and declare:

            a.     CNA has no duty under the CNA Umbrella Policies to defend or

                   indemnify Morabito in connection with the Underlying Lawsuits;

            b.     CNA is entitled to an award of attorney’s fees and costs; and

            c.     Such other and further relief as is necessary and proper.

Date: August 4, 2021
                                         Respectfully submitted,

                                         /s/ Timothy R. Dingilian
                                         Timothy R. Dingilian, Bar No. 15444
                                         James P. Ruggeri (pro hac forthcoming)
                                         Sara K. Hunkler (pro hac forthcoming)
                                         Shipman & Goodwin LLP
                                         1875 K Street NW, Suite 600
                                         Washington, DC 20006
                                         Tel: 202-469-7750
                                         Fax: 202-469-7751
                                         tdingilian@goodwin.com
                                         jruggeri@goodwin.com
                                         shunkler@goodwin.com

                                         Counsel for Plaintiffs National Fire Insurance
                                         Company of Hartford and Continental Casualty
                                         Company




                                         17
